           Case 1:20-cv-02085-VEC Document 56 Filed 12/05/20 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 12/5/2020
 -------------------------------------------------------------- X
 CHRISTIAN CASTILLO,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-2085 (VEC)
                                                                :
 SKANSKA INC., SKANSKA USA INC.,                                :       ORDER
 SKANSKA MOYNIHAN TRAIN BUILDERS A :
 JOINT VENTURE, AMTRAK A/K/A                                    :
 NATIONAL RAILROAD PASSENGER                                    :
 CORPORATION D/B/A AMTRAK, EMPIRE                               :
 STATE DEVELOPMENT CORPORATION,                                 :
 RELATED CONSTRUCTION LLC, VORNADO :
 REALTY TRUST, MOYIHAN TRAIN HALL                               :
 DEVELOPER LLC, NEW YORK AND NEW                                :
 JERSEY PORT AUTHORITY, METROPOLITAN:
 TRANSPORTATION AUTHORITY,                                      :
 METROPOLITAN TRANSPORTATION                                    :
 AUTHORITY CONSTRUCTION COMPANY, :
 CITY OF NEW YORK, NEW YORK CITY                                :
 DEPARTMENT OF TRANSPORTATION, NEW :
 YORK CITY DEPARTMENT OF DESIGN AND :
 CONSTRUCTION, NEW YORK CITY TRANSIT :
 AUTHORITY, AND MUNOZ ENGINEERING & :
 LAND SURVEYING, D.P.C.,                                        :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before the Court for a conference on December 4, 2020;

        IT IS HEREBY ORDERED that the deadline for fact discovery is April 9, 2021. The

deadline for expert discovery is June 30, 2021. A pretrial conference is scheduled for July 9,

2021, at 10:00 a.m.

        IT IS FURTHER ORDERED that counsel for Defendant Amtrak must submit an update

to the Court not later than December 22, 2020, concerning Amtrak’s involvement in this case.
         Case 1:20-cv-02085-VEC Document 56 Filed 12/05/20 Page 2 of 2




       IT IS FURTHER ORDERED that to the extent the parties are interested, they should

submit a letter requesting that the Court refer them for a settlement conference before the

Magistrate Judge.




SO ORDERED.
                                                          ________________________
Date: December 5, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 2
